Citation Nr: 9907746	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-29 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the veteran's service-connected chronic 
obstructive pulmonary disease, currently evaluated as 60 
percent disabling, has received the appropriate evaluation.

2.  Whether the veteran's service-connected hypertension and 
a low back injury with degenerative disc disease and spinal 
stenosis, each currently evaluated as 10 percent disabling, 
have received the appropriate evaluations.

3.  Whether the veteran's service-connected avulsion fracture 
at the base of the right fifth metatarsal, kidney stones, 
duodenal ulcer, and bilateral hearing loss, each currently 
evaluated as noncompensable, have received the appropriate 
evaluations.


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel



INTRODUCTION

The veteran had active service which has been verified from 
July 1974 to September 1982 and from September 1986 to July 
1996.  This appeal arises from a June 1997 rating decision 
that granted service connection for chronic obstructive 
pulmonary disease (COPD), hypertension, low back injury with 
degenerative disc disease and spinal stenosis, avulsion 
fracture at the base of the right fifth metatarsal, kidney 
stones, duodenal ulcer, and bilateral hearing loss.  All of 
these disorders were found to be noncompensable effective 
from August 1996.  The veteran appealed these evaluations.  
By rating decision of October 1997, the RO granted 10 percent 
disabling evaluations for the veteran's hypertension and low 
back disability.  These increases were made effective from 
August 1996.  In a rating decision of March 1998, the veteran 
was awarded increased evaluations for his COPD.  This 
disorder was found to be 30 percent disabling from August 
1996 and 60 percent disabling from October 1996.  The veteran 
has continued his appeal.

In the rating decision of June 1997, the RO also denied 
service connection for a right foot injury other than the 
avulsion fracture of the fifth metatarsal.  The veteran 
appealed this decision.  By rating decision of October 1997, 
the RO granted service connection for an injury of the medial 
dorsal area of the right foot and found it to be 
noncompensable.  The veteran was notified of this decision in 
late October 1997 and he has not expressed his disagreement 
with this decision.  The undersigned finds that the October 
1997 decision was a full grant of all benefits sought on 
appeal concerning the issue of service connection for a right 
foot disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  Thus, this issue is no longer in appellate 
status.


REMAND

The veteran filed a notice of disagreement in late June 1997.  
Attached to this NOD was a letter from the U. S. Postal 
Service (USPS) dated in late March 1997.  This letter 
informed the veteran that he had been denied employment with 
the USPS after a pre-employment physical examination had 
found him unqualified.  A review of the claims files 
indicates that this examination report is not of record.  
Neither the VA adjudicators nor the VA examiners of September 
1997 had an opportunity to review this examination report.  
There is no evidence of record that the RO has attempted to 
obtain this examination report.  For an adequate 
determination of the evaluations for the veteran's service-
connected disabilities, this examination should be obtained.  
See Green v. Derwinski, 1 Vet. App. 121; Moore v. Derwinski, 
1 Vet. App. 401 (1991).

The VA general medical examination of September 1997 examined 
the veteran's low back.  The veteran complained of pain in 
these joints. The examiner provided range of motion studies 
for the affected joints, however, the examiner failed to note 
to what extent the veteran's range of motion was inhibited 
during flare-ups due to pain, instability, or ankylosis.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) ruled in DeLuca v. Brown, 8 Vet. App. 202 
(1994), that such studies and opinions are required under 
38 C.F.R. §§ 4.40 and 4.45.  Therefore, another VA orthopedic 
examination will be required.

The Court has also held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  The undersigned 
notes that the regulations pertaining to rating hypertension 
were revised effective January 12, 1998.  The last 
supplemental statement of the case (SSOC) discussing this 
issue was sent to the veteran in October 1997.  Because of 
the change in rating criteria, the RO will have to determine 
whether the old or new criteria are most favorable to the 
veteran and re-evaluate this disability.

The RO's attention is directed to the recent Court decision 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), 
in which it was determined that the veteran's dissatisfaction 
with the initial rating assigned following the initial grant 
of service connection and a claim for an increased rating of 
a service-connected disability are two separate and distinct 
types of claims.  Under the former claim, the veteran may be 
entitled to "staged" evaluations for different periods of 
time from the effective date of the award to the date of the 
decision based on the disability's severity during that 
period.  The undersigned finds that the issues on appeal in 
the current case are entitled to such an consideration.

In view of the foregoing, and in order to evaluate the 
veteran's claims, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers who 
have treated his COPD, hypertension, low 
back disability, right foot disability, 
kidney stones, duodenal ulcer, and 
bilateral hearing loss from July 1996 to 
the present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records.  
The RO should specifically request a 
release form for the USPS pre-employment 
physical examination that took place 
prior to late March 1997.  Treatment 
records from any identified VA facility 
should also be obtained.  When the above 
requested information and consent forms 
are received, the RO should contact the 
named facilities and/or physicians and 
request them to furnish legible copies of 
all records of treatment.  Once obtained, 
all records must be associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
afforded VA orthopedic, respiratory, 
cardiovascular, ear/audiometric, 
genitourinary, and gastrointestinal 
examinations.  

a.  General Instructions.  Such 
tests as the examining physician 
deems necessary should be performed.  
The clinical findings and reasons 
upon which the opinions are based 
should be clearly set forth.  If the 
examiner is unable to form an 
opinion on any of the requested 
findings, he or she should note the 
reasons why such an opinion cannot 
be made.  The claims folders must be 
made available to the examining 
physician prior to the examination 
so that he or she may review 
pertinent aspects of the veteran's 
medical history. 

b.  Orthopedic Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's service-connected low back 
and right foot disabilities.  The 
examiner should express opinions for 
the record on the following:

>What is the range of motion in 
the veteran's lumbar spine?  
The examiner should note on the 
examination report what is 
considered the normal range of 
motion for these joints.  

>Does the veteran, as a result 
of a low back disability, have 
persistent symptoms of sciatic 
neuropathy with characteristic 
pain? 

>Does the veteran have 
neurological findings such as 
demonstrable muscle spasm or 
absent ankle jerk that are due 
to his low back disorder?  Is 
there any intermittent relief 
from these symptoms?

>Since July 1997, how many 
incapacitating episodes of 
intervertebral disc syndrome 
has the veteran experienced?  
What has been the duration of 
these episodes?

>Does the veteran's lumbar 
spine exhibit weakened 
movement, excess fatigability, 
or incoordination attributable 
to any service-connected 
disability?  If feasible, these 
determinations should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or 
incoordination.  

>Does pain on motion of the 
veteran's lumbar spine limit 
functional ability during 
flare-ups or when these joints 
are used repeatedly over a 
period of time?  This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  

>In the examiner's best medical 
opinion, would the veteran's 
service-connected right foot 
disability, avulsion fracture 
at the base of the right fifth 
metatarsal, be characterized as 
slight, moderate, moderately 
severe, or severe?

>To what degree do the 
veteran's service-connected 
lumbar spine and right foot 
(avulsion fracture) 
disabilities have an effect on 
the veteran's social and 
industrial capacity?  The 
degree of any social and 
industrial impairment should be 
specified.  

c.  Respiratory Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's COPD.  The veteran should 
be provided with pulmonary function 
testing.  The examiner should 
express opinions for the record on 
the following:

>Since July 1997, has the 
veteran's COPD resulted in cor 
pulmonale (right heart 
failure), right ventricular 
hypertrophy, pulmonary 
hypertension (shown by Echo or 
cardiac catheterization), 
episode(s) of acute respiratory 
failure, or required outpatient 
oxygen therapy?  If the veteran 
has suffered from any of these 
symptoms, the examiner should 
note the period of time and 
duration of these episodes.

d.  Cardiovascular Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's hypertension.  The RO 
should provide the appropriate 
arrangements so that outpatient 
diastolic/systolic readings can be 
taken at least twice a day on at 
least three different days.  The 
examiner should render an opinion as 
to what effect the service-connected 
disability has on the veteran's 
social and industrial adaptability.

e.  Ear/Audiometric Examination.  
The purpose of these examinations is 
to determine the severity of the 
veteran's service-connected 
bilateral hearing loss.  Audiometry 
testing should be provided to the 
veteran.  The examiner should render 
an opinion as to what effect the 
service-connected disability has on 
the veteran's social and industrial 
adaptability.

f.  Genitourinary Examination.  The 
purpose of this examination is to 
determine the severity of the 
veteran's service-connected kidney 
stones.  The examiner should express 
opinions for the record on the 
following:

>Do the veteran's kidney stones 
require diet therapy, drug 
therapy, and/or invasive or 
non-invasive procedures more 
than two times a year?

>How many attacks of colic has 
the veteran experienced as a 
result of his kidney stones 
since July 1996?  Have any of 
these attacks resulted in 
catheter drainage and/or kidney 
impairment?

>Have the veteran's kidney 
stones resulted in severe renal 
dysfunction at any time since 
July 1996?  If so, please 
specify the period of time such 
severe renal dysfunction was 
active.

>The examiner should render an 
opinion as to what effect the 
service-connected kidney stones 
has on the veteran's social and 
industrial adaptability.

g.  Gastrointestinal Examination.  
The purpose of this examination is 
to determine the severity of the 
veteran's service-connected duodenal 
ulcer.  The examiner should express 
opinions for the record on the 
following:

>How many incapacitating 
episodes due to the veteran's 
duodenal ulcer has he 
experienced since July 1996?  
What was the duration of these 
episodes?  

>Does the veteran currently 
suffer with anemia, weight 
loss, periodic vomiting, and/or 
recurrent hematemesis or 
melena?  Has he had episodes of 
these symptoms at any time 
since July 1996? 

>The examiner should render an 
opinion as to what effect the 
veteran's duodenal ulcer has on 
his social and industrial 
adaptability.

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

4.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claims 
may now be granted.  

a.  Regarding the veteran's claim 
for a rating in excess of 10 percent 
for his low back disability, the 
RO's attention is directed to the 
decision of the Court 
§ 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid 
consideration of a higher rating 
based on greater limitation of 
motion due to pain on use, including 
during flare-ups.  

b.  If the determination on the 
issue of the rating for hypertension 
remains adverse to the veteran, the 
RO should specifically cite the new 
regulations and criteria regarding 
this disorder, effective January 12, 
1998.  The RO should also determine 
whether the prior regulations or the 
new regulations are the most 
favorable to the veteran.  This 
determination should be noted in any 
subsequently issued SSOC.

c.  Regarding the claim for a 
compensable rating for avulsion 
fracture of the base of the right 
fifth metatarsal, the RO should 
consider whether separate 
evaluations for this disorder and 
injury of the medial dorsal area of 
the right foot constitute 
pyramiding, in violation of 
38 C.F.R. § 4.14.

If the RO's decision on any of the issues 
on appeal remains adverse to the veteran, 
then a SSOC on those issues should be 
issued to the veteran.  The RO should 
consider whether staged ratings are 
warranted.  See Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 12 -


